January 31, 2008 United States Securities and Exchange Commission Judiciary Plaza 450 Fifth Street N.W. Washington, D.C. 20549 U.S.A To Whom It May Concern: Re: Wireless Age Communications Inc. This letter will confirm that we reviewed item 4.01 of the Company’s Form 8-K dated January 31, 2008, captioned “CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT” and that we agree with the statements made therein as they relate to us. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Yours truly, A Pre-decessor firm to Deloitte & Touche LLP Per: Elliott Jacobson, C.A. Partner EJA: pds Direct Line:416-644-4356 Fax Line: 416-644-4357 Email: elliott_jacobson@mintzca.com ::ODMA\PCDOCS\MINTZ\410779\1
